UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2078


BI RU LIN,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 12, 2013                 Decided:   April 9, 2013


Before KEENAN, WYNN, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Gregory Marotta, LAW OFFICE OF RICHARD TARZIA, Belle Mead, New
Jersey, for Petitioner.     Stuart F. Delery, Principal Deputy
Assistant   Attorney  General,   Blair T.   O’Connor,  Assistant
Director, Remi Da Rocha-Afodu, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Bi    Ru     Lin,      a    native      and    citizen      of    the     People’s

Republic of China, petitions for review of an order of the Board

of Immigration Appeals (“Board”) dismissing her appeal from the

immigration judge’s decision denying Lin’s requests for asylum,

withholding         of     removal,        and     protection        under    the       Convention

Against Torture.

               A    determination           regarding        eligibility        for     asylum    or

withholding of removal is affirmed if supported by substantial

evidence on the record considered as a whole.                                   INS v. Elias-

Zacarias, 502 U.S. 478, 481 (1992).                          Administrative findings of

fact,      including          findings           concerning          the     credibility          of

witnesses,          are    conclusive         unless      any       reasonable        adjudicator

would    be    compelled         to       decide    to    the   contrary.           8    U.S.C.    §

1252(b)(4)(B)            (2006).           Legal    issues      are     reviewed        de   novo,

“affording appropriate deference to the [Board]’s interpretation

of   the      [Immigration         and      Nationality         Act]    and     any     attendant

regulations.”             Li Fang Lin v. Mukasey, 517 F.3d 685, 691-92 (4th

Cir. 2008).           This Court will reverse the Board only if “the

evidence . . . presented was so compelling that no reasonable

factfinder          could        fail       to     find      the       requisite         fear     of

persecution.”             Elias-Zacarias, 502 U.S. at 483-84; see Rusu v.

INS,    296    F.3d       316,     325     n.14    (4th      Cir.    2002).       Furthermore,

“[t]he agency decision that an alien is not eligible for asylum

                                                   2
is   ‘conclusive    unless    manifestly        contrary      to    the   law   and   an

abuse of discretion.’”         Marynenka v. Holder, 592 F.3d 594, 600

(4th Cir. 2010) (quoting 8 U.S.C. § 1252(b)(4)(D) (2006)).

            We have reviewed the evidence of record and conclude

that substantial evidence supports the agency’s finding that Lin

failed to meet her burden of establishing a well-founded fear of

persecution     based   on   the   birth       of    her   United    States     citizen

children.      In particular, we observe that the Board was entitled

to   give   significant      weight   to       the    State   Department’s       China:

Profile of Asylum Claims and Country Conditions, in which the

State Department concluded that children born overseas are not

counted for birth planning purposes when their parents return to

China, and returning families face, at worst, fines or economic

penalties. 1    We therefore uphold the denial of Lin’s requests for

asylum and withholding of removal.                   See Camara v. Ashcroft, 378

F.3d 361, 367 (4th Cir. 2004) (“Because the burden of proof for

withholding of removal is higher than for asylum — even though

the facts that must be proved are the same — an applicant who is




      1
       We also agree with the Board that the record does not
support a finding that Lin would be fined in an amount that
would constitute persecution or that she would be persecuted for
non-payment of such a fine.



                                           3
ineligible for asylum is necessarily ineligible for withholding

of removal under [8 U.S.C.] § 1231(b)(3).”). 2

           Accordingly,    we    deny       the   petition     for     review.      We

dispense   with     oral   argument     because         the    facts     and     legal

contentions   are   adequately    presented        in    the   materials       before

this Court and argument would not aid the decisional process.



                                                                 PETITION DENIED




     2
       Lin has failed to raise any challenges to the denial of
her request for protection under the Convention Against Torture.
She has therefore waived appellate review of this claim.     See
Ngarurih v. Ashcroft, 371 F.3d 182, 189 n.7 (4th Cir. 2004).



                                        4